Case 1:19-cv-00276-PLM-RSK ECF No. 50-5, PageID.867 Filed 03/01/21 Page 1 of 10




                                Deposition 2

                         David Werking Deposition
          Case 1:19-cv-00276-PLM-RSK ECF No. 50-5, PageID.868 Filed 03/01/21 Page 2 of 10
                                                                                                                                                                           ,1'(;

                                                                                                                             :,71(66                                                     3$*(

                                                          6      ,675, 7      2 57
                                                                                                                                  '$9,' (//,27 :(5.,1*

                                              : 67 51           ,675, 7 2) 0,        ,   1                                   ([DPL DWLR          E 0V 9D GHU URHN
                                                         62 7     51    ,9,6,21
                                                                                                                             ([DPL DWLR E 0U *UHH JDUG
          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                             5H ([DPL DWLR            E 0V 9D GHU URHN
                  9,          ,27 : 5.,1

                      , GLD D 5HVLGH W                                   DVH 1R              FY

                               3ODL WLII                                 R    3D O           0DOR H                                               (;        ,     ,76
          Y
                                                                                                                             12       3*     ,'(17,),&$7,21
                  7      ,     1 : 5.,1            D G
                                                                                                                                                    (PDLO 6WUL J 5H 'UHDP
          3            0,            : 5.,1

          0LFKLJD             5HVLGH WV                                                                                                             (PDLO 6WUL J 5H 'UHDP              LWK $WWDFKPH WV

                                HIH GD WV                                                                                                              (PDLO 6WUL J 5H 'UHDP
          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                    (PDLO 6WUL J 5H 'UHDP

                                                                                                                                         /LVW
                                     220      326,7,21 2)                9,       ,27 : 5.,1
                                                                                                                                           ([KLELWV     WKURXJK            HUH PDUNHG GLJLWDOO DIWHU WKH

                                                                                                                                       GHSRVLWLR
                  7             -D     DU

          7,0                               D P
                                                                                                                                           3ODL WLII V ([KLELW       D G ([KLELW       WR WKH 0RWLR L
              2        7,21                 DVW 3UL FHWR           YH    H

                                0     FLH     , GLD D                                                                                  2SSRVLWLR           HUH UHIHUH FHG D G DWWDFKHG
          5 3257 5                  RUL -         RSH    535      65

                                    SSHDUL J UHPRWHO             IURP 1HZD JR        R   W        0LFKLJD




     5(027( $33($5$1&(6                                                                                                                                           -D XDU

                                                                                                                                                                  0X FLH , GLD D

        32:(56                 *5((1*$5' /$: 3//&                                                                                                                           DP

                  0LOHV / *UHH JDUG 3

              7KH &DUULDJH                 RXVH                                                                                                      7 ( 5(3257(5             0     DPH LV /RUL &RSH FHUWLILHG

                         )UD NOL $YH XH                                                                                               VWH RJUDSKLF UHSRUWHU D G               RWDU SXEOLF L WKH 6WDWH RI

              *UD G            DYH      0,                                                                                        0LFKLJD           7KLV GHSRVLWLR         LV EHL J KHOG YLD YLGHRFR IHUH FL J

                                                                                                                                  HTXLSPH W

              PJUHH JDUG                SR HUVJUHH JDUG FRP                                                                                   7KH     LW HVV D G UHSRUWHU DUH           RW L WKH VDPH URRP

                               $SSHDUL J R               EHKDOI RI WKH 3ODL WLII                                                              7KH SDUWLHV D G WKHLU FRX VHO FR VH W WR WKLV

                                                                                                                                  DUUD JHPH W D G                DLYH D      REMHFWLR V WR WKLV PD      HU RI

        9$1'(5 52(. /$: 3//&                                                                                                      UHSRUWL J         3OHDVH L GLFDWH RXU DJUHHPH W E VWDWL J RXU

                  $         H 0 9D GHU URHN 3                                                                                         DPH D G RXU DJUHHPH W R                     WKH UHFRUG D G SOHDVH D       RX FH

                              9D     :DJR HU 5RDG                                                                                 D    R H HOVH L WKH URRP                 LWK RX

              6SUL J /DNH 0,                                                                                                                         05 *5((1*$5'                 $WWRU H 0LOHV *UHH JDUG D G , DP

                                                                                                                                  IL H      LWK WKDW       1R R H HOVH L WKH URRP

              D         H     YD GHUEURHNOD              FRP                                                                                         06 9$1'(5 52(.                 $WWRU H $   H 9D GHU URHN           1R R H

                        $SSHDUL J R           EHKDOI RI WKH 'HIH GD WV                                                            HOVH L WKH URRP               , P IL H    LWK WKDW

                                                                                                                                                     7 ( 5(3257(5             0U :HUNL J GR RX KDYH D            R HL

                                                                                                                                  WKH URRP          LWK RX

                                                                                                                                                     05 :(5.,1*              1R , KDYH     RR HL     WKH URRP D G ,

                                                                                                                                  DJUHH         LWK WKDW

                                                                                                                                                                  '$9,' (//,27 :(5.,1*

                                                                                                                                              DIWHU KDYL J EHH          UHPRWHO V RU

                                                                                                                                                      DV H[DPL HG D G WHVWLILHG DV IROOR V

RI   VKHHWV                                                                                                 3DJH   WR   RI                                                                                                 30
      Case 1:19-cv-00276-PLM-RSK ECF No. 50-5, PageID.869 Filed 03/01/21 Page 3 of 10
                                   (;$0,1$7,21                                                       4    2ND

    06 9$1'(5 52(.                                                                                                      05 *5((1*$5'              &D        H JR RII WKH UHFRUG IRU D

4    2ND       0U :HUNL J WKD N RX IRU EHL J                 LWK XV KHUH WRGD       ,                    VHFR G     ,   D W WR FKDW       LWK $    H DERXW VRPHWKL J

     FD VWDUW        LWK NL G RI VXPPDUL]L J         KHUH     H   KR    H JRW                                           7 ( :,71(66         2ND

    KHUH    1R        RX OLYHG    LWK RXU SDUH WV L 0LFKLJD X WLO D                                                      2II WKH UHFRUG                WR         DP

    GRPHVWLF GLVSXWH PDGH RX OHDYH                 &RUUHFW                                               06 9$1'(5 52(.

     I lived with my parents off and on. I moved in the -- I did a                                   4    6R WKLV WKLV SDUWLFXODU HPDLO            DV D FKDL        LWK RXU IDWKHU

    VKRUW VWL W      LWK WKHP DW WKH EHJL       L J RI WKH GLYRUFH WKDW                                  DV RX FD VHH           ROG R D VHFR G              R   GR , PRYH WKLV WKL J

       RXOG KDYH EHH DERXW            IURP )HEUXDU X WLO DERXW           ,P                                        RX FD VHH KLV HPDLO DGGUHVVHG WR RX R -D XDU

    JRL J WR VD DURX G -X H , OHIW D G WKH , FDPH EDFN DIWHU                                              VW    ,V WKDW FRUUHFW

    WKH GLYRUFH WR OLYH      LWK WKHP                                                                     That's what it says. I'm not sure that that's right, but I

4    2ND       :KH        RX OHIW DIWHU WKH GLYRUFH WKH PRVW UHFH W WLPH                                 KDYH     , P RW JRL J WR JR FKHFN LW ULJKW R

    WKDW RX KDYH OLYHG           LWK WKHP     KH     RX OHIW WKDW WLPH LW      DV                    4    2ND      :KDW , P SDUWLFXODUO ORRNL J DW LV WKLV VHFWLR                   KHUH

    EHFDXVH RI D GRPHVWLF GLVSXWH            &RUUHFW                                                      RXU IDWKHU LV WDONL J DERXW RXU SDVW KLVWRU                 LWK VHOOL J

     Yes, there was a -- there was a -- there was an altercation, a                                      SRU RJUDSK          LWK KLP GHVWUR L J WKDW SRU RJUDSK WKDW RX

      SK VLFDO DOWHUFDWLR         D G,      DV UHTXHVWHG E WKH SROLFH                                    WDONHG DERXW IURP KLJK VFKRRO            'R RX UHFDOO WKRVH HYH WV

    RIILFHUV WR OHDYH                                                                                     Yes.

4    2ND                                                                                             4    $ G GLG RX VHOO SRU RJUDSK L WKH SDVW

     -- for three days.                                                                                   No.

4    $ G       KH     RX OHIW WKDW ODVW WLPH       RX OHIW WKH VWDWH   RX                            4    :K       RXOG RXU SDUH WV EHOLHYH RX KDG

    PRYHG WR , GLD D D G RX OHIW DOO RI RXU VWXII                 LWK RXU                                               05 *5((1*$5'              2EMHFWLR      FDOOV IRU VSHFXODWLR

    SDUH WV      &RUUHFW                                                                                 D G REMHFWLR R UHOHYD FH

     Well, after the three days I tried to get it back, but they                                                   XW RX FD VWLOO D V HU WKDW 'DYLG

     RXOG W OHW PH R WKH SUHPLVHV              LWK P 32'6 RU D         WKL J HOVH                         Could you repeat the question?

    VR , OHIW WKH VWDWH      HV DIWHU WKDW                                                               06 9$1'(5 52(.



4    1R     DW WKDW WLPH EHFDXVH RX OHIW LW             LWK RXU SDUH WV LW                           4    ,     RXU RSL LR        K      RXOG RX WKL N WKDW RXU SDUH WV

     DV SURSHUW WKDW         DV EHL J KHOG E VRPHERG HOVH IRU RX DW                                      EHOLHYHG RX WR EH VHOOL J SRU RJUDSK

    WKDW WLPH       1R     GR RX FXUUH WO KDYH D             SURSHUW WKDW LV                              Because they are trying to get away with stealing my

    EHL J KHOG E D         ERG HOVH IRU RXU EH HILW                                                      SRVVHVVLR V

     I have no property that is being held by anybody else for my                                    4    7KLV LV EDFN L KLJK VFKRRO WKDW , P WDONL J DERXW L

    EH HILW ULJKW R                                                                                      SDUWLFXODU     7KH DUH WDONL J DERXW RX KDG D SDVW RI VHOOL J

                     05 *5((1*$5'           , P RW VXUH LI WKH FRXUW UHSRUWHU                            SRU RJUDSK        KH     RX      HUH L KLJK VFKRRO

    SLFNHG LW XS EXW , DP JRL J WR REMHFW WR WKDW R WKH EDVLV RI                                          I never sold pornography in high school. I bought a Playboy

    UHOHYD FH                                                                                            IURP D IULH G EXW , GLG W VHOO SRU RJUDSK

    06 9$1'(5 52(.                                                                                   4    2ND      , WKHVH HPDLOV          LWK RXU IDWKHU RXU HPDLO DGGUHVV ,

4    2ND            DG RX EHH       DU HG DERXW EUL JL J SRU RJUDSK L WR WKH                             FD IL G LW KHUH LV VKR L J DV RPLN RPLN                   KRWPDLO FRP       ,V

    KRXVH EHIRUH RX PRYHG L              LWK RXU SDUH WV WKH ODVW WLPH                                   WKDW FRUUHFW

     I -- when I was under the age of 18 I remember borrowing a                                           Yes.

      SRU 9 6 IURP P IULH G              UH W GR       WKH VWUHHW D G WKH                            4    ,V WKDW RXU HPDLO DGGUHVV R

    GHVWUR HG LW D G WKH VDLG D ORW RI WKL JV                                                             That is my email address now.

4    2ND                                                                                             4    :RXOG RX VD WKDW LV D IDLUO X LTXH HPDLO DGGUHVV RU LV

     I'm not sure if that was one of them, but when I came back I                                        WKDW D IDLUO FRPPR HPDLO DGGUHVV

    PDGH VXUH WR KDYH D YHUEDO FR WUDFW WKDW P EHOR JL JV                   RXOG                                        05 *5((1*$5'              2EMHFWLR      FDOOV IRU VSHFXODWLR

     RW EH GHVWUR HG                                                                                     06 9$1'(5 52(.

4    , P JRL J WR VKDUH P VFUHH               LWK SURSRVHG ([KLELW          &D      RX               4         DYH RX VHH D           RWKHU HPDLO DGGUHVVHV WKDW DUH VLPLODU WR

    VHH WKLV     ,W V D $GREH GRFXPH W WKDW ORRNV OLNH D HPDLO                                            RXU HPDLO DGGUHVV

     Uh-huh.                                                                                              I -- I don't know.

4    'R RX UHFRJ L]H WKDW RX VH W HPDLOV WR RXU IDWKHU EDFN D G                                      4    :KHUH GLG RX FRPH XS              LWK WKH LGHD IRU WKDW HPDLO DGGUHVV

    IRUWK                                                                                                               05 *5((1*$5'              2EMHFWLR      UHOHYD FH

     Yes, I sent -- I sent emails to my father.                                                          06 9$1'(5 52(.

                     30                                                             3DJH   WR   RI                                                                                   RI    VKHHWV
             Case 1:19-cv-00276-PLM-RSK ECF No. 50-5, PageID.870 Filed 03/01/21 Page 4 of 10
     4       ,           RXU L WHUURJDWRULHV RX            HUH DVNHG     KHWKHU RX KDG D                           4    :KDW GRHV WKH 5 GHVLJ DWLR L &' 5 D G '9' 5 PHD

         N R OHGJH RI WKH VLWH                  RU EX           'R RX UHFDOO WKDW                                       Recordable.

             Yes.                                                                                                  4    2ND       6R WKDW PHD V RX FD WDNH FR WH W IURP R H PHGLXP

     4       $ G RX D V HUHG WKDW RX KDG R VXFK N R OHGJH                               ,V WKDW                        VD     VWUHDPL J D G GR          ORDG LW R WR WKHVH GLVFV          &RUUHFW

         FRUUHFW                                                                                                        All -- so it wasn't -- some of those discs were free

             That is correct.                                                                                          FRPSLODWLR V SHRSOH            RXOG VH G PH FRPSLODWLR V DOVR           KH ,

     4       2ND            :KH         H GLG D *RRJOH VHDUFK RI RXU HPDLO DGGUHVV LW                                   PDGH SXUFKDVHV EXW ,             DV W     ,     DV W VWUHDPL J LW       ,

         FDPH XS                LWK D VLWH     RU EX        IRU WKDW HPDLO DGGUHVV      'R RX                               RXOG JR WR WKH     HEVLWHV D G ,       RXOG FOLFN WKH GR            ,

         KDYH D                LGHD    K WKDW       RXOG EH                                                             RXOG XVH WKH PL XWHV WR EX LW WR GR                 ORDG LW

             I have no idea.                                                                                       4    6R RX         HUH DFWXDOO EX L J WKH WLWOHV WR FODULI

                                 05 *5((1*$5'               &DOOV IRU UHOHYD FH      H[FXVH PH                          Yeah.

         FDOOV IRU VSHFXODWLR                  0 DSRORJLHV                                                         4          RU RX     HUH SD L J WR DFFHVV WKHP YLD VWUHDPL J

         06 9$1'(5 52(.                                                                                                 Well, there was only one way to do it, you know. It wasn't --

     4       'R RX KDYH D UHODWLR VKLS                     LWK WKH    HEVLWH    RU EX                                       , GR W WKL N WKH      RXOG VHOO LW VWUHDPL J LI RX FRXOG

             I have never heard of them before.                                                                        GR     ORDG WKH VWUHDP         , P RW D WHFK SHUVR

     4       :KDW DERXW WKH                 HEVLWHV WKDW RX UHIHUH FH L ([KLELW            ,P                      4    , P RW IDPLOLDU         LWK WKH SRU RJUDSKLF         RUOG      'R WKHVH FDUGV

         VKR L J R                     RX3RU RU [ DPVWHU GR RX KDYH D UHODWLR VKLS                                     JLYH RX DFFHVV YLD VWUHDPL J             KHUH RX FD            DWFK RU GR WKH

             LWK HLWKHU RI WKRVH VLWHV                                                                                 JLYH RX WKH ULJKWV WR R             WKH FR WH W

             I know they exist.                                                                                         They -- you use them and then they send you the link to the

     4       'R RX EX RU VHOO SRU RJUDSK R WKRVH VLWHV                                                                      PRYLH D G WKH        RX SXW WKH PRYLH R WKH GLVF XVL J WKH

             No.                                                                                                       VRIW DUH WKDW , JRW IRU IUHH R WKH L WHU HW

     4       0RYL J R WR ([KLELW                    DJDL     D HPDLO EHW HH         RX D G RXU                     4    6R RX UH HVVH WLDOO JHWWL J FR WH W RX GLG W SD IRU

         IDWKHU -D XDU                 VW    , WKLV R H RX DUH WDONL J DERXW WKH                                       &RUUHFW

         LWHPV WKDW              HUH GHVWUR HG         'R RX UHFDOO HPDLOV DURX G WKDW                                  No, but -- but --

         VXEMHFW               'R RX UHFDOO WKLV SDUWLFXODU HPDLO              KHUH RX VDLG                                            05 *5((1*$5'             2EMHFWLR



         WKHUH LV                RX JDYH KLP D JH HUDO OLVW RI WKH PRYLHV D G WKH                                       Promotionals. They gave it to me. They said you have these

         DOEXPV D G VDLG WKDW WKHUH                    HUH DERXW          ILOOHG '95V VLF@                             PL XWHV IRU IUHH

         D G &' 5V L WKHUH                                                                                             06 9$1'(5 52(.

             I remember that, yes. That is incorrect though.                                                       4        RX KDYH JRW         GLVFV      ,W LV D VLJ LILFD W XPEHU RI GLVFV

     4           R        VR                                                                                           ,V WKDW D W SLFDO       , PHD            GLVFV

             At the time my wife, she had this thing, it's called Amazon                                                I only burned about 100 of them. The 400, they were all

         3ULPH D G                KH        RX KDYH $PD]R 3ULPH RX FD JHW IUHH &'V D G                                 FRPSLODWLR V RI OLNH       H     D W RX WR EX WKLV             H DUH JRL J WR

         PRYLHV R LW                  $ G,      ,   RXOG WDNH WKH &'V D G WKH '9'V D G                                 VH G RX D EX FK RI VFH HV IURP PRYLHV

         ,       RXOG SXW WKHP R D GLVF VR WKDW , FRXOG                   DWFK WKHP R WKH                          4    0RYL J R         RX     HUH UHTXHVWHG WR SURGXFH DOO RI RXU UHFHLSWV

         79          ,     D WHG WR         DWFK LW R WKH ELJ VFUHH 79                                                 IRU RXU SXUFKDVHV L WKH SURGXFWLR UHTXHVW                      'R RX UHFDOO

     4       6R RX              RXOG SLUDWH WKHP                                                                       WKDW

             I didn't think of it as pirating it. I thought of as moving                                                I sent all the -- yes, I recall that.

         LW IURP R H SODFH WR D RWKHU                      LWKRXW D      LWKRXW D FDEOH                            4        RX VH W D IH      ED N VWDWHPH WV DV           L OLHX RI UHFHLSWV

     4           DG RX SXUFKDVHG WKH ULJKWV WR WKRVH PRYLHV D G                                                        &RUUHFW

             Well, Amazon does, and I had a bunch of -- I had a bunch of                                                Well, they said they wanted all of the receipts, so I sent

         WKHVH L GLFDWL J                    7KHVH DUH       WKHVH DUH IUHH PL XWHV D G                                WKHP HYHU VL JOH SLHFH RI L IRUPDWLR , FRXOG

             RX JHW WKHP               KH     RX EX '9'V D G 9 6HV D G RX JR WR WKH                                4    2ND       ([KLELW      , EHOLHYH        R WKDW LV      WKDW LV

             HEVLWH D G WKH JLYH RX WKH IUHH PL XWHV D G WKH                            RX JR                          WDONV DERXW D VL JOH UHFHLSW IRU XS DUGV RI                          'R RX

         D G JHW                JHW WKH PRYLHV WR GR           ORDG                                                    UHFDOO WKLV

     4       6R RX EX WKH ULJKWV WR WKH PRYLHV DW WKDW WLPH                                                             Yeah.

             Well, I would assume if they are a company that is selling the                                        4    :KHUH LV WKLV UHFHLSW

         PRYLHV WKDW WKH DUH DOVR JLYL J RX WKH ULJKWV WR WKH                             MXVW                          That receipt is in D. Werking evidence. It's a big folder and

         OLNH $PD]R                , PHD                                                                               LW KDV     RK    RX PHD R WKH             , GLG W       , GLG W EX WKDW

     4       :HOO                                                                                                       LWK &KDVH       &KDVH LV P         H   ED N

             That's what I thought.                                                                                4    7KHVH DUH WKH UHVSR VHV WR WKH SURGXFWLR UHTXHVW RX JDYH PH

RI   VKHHWV                                                                                       3DJH   WR   RI                                                                                        30
         Case 1:19-cv-00276-PLM-RSK ECF No. 50-5, PageID.871 Filed 03/01/21 Page 5 of 10
      Right, but there was a big file that I sent to the police                                                H[KDXVWLYH OLVWV          'R WKRVH FUHDWH HYHU WLWOH L            RXU

    RIILFHUV WKDW KDG DOO RI WKH         , FD UHVH G LW WR RX LI RX                                            FROOHFWLR

     HHG LW                                                                                                      Those, I wrote down everything I could remember. I'm sure

4         RX   HUH DVNHG WR SURGXFH DOO UHFHLSWV             RX GLG RW SURGXFH                                 WKHUH LV PRUH PRYLHV             $ G DV , WROG 0LOHV WKHUH LV PRUH

    DOO UHFHLSWV VR , DP DVNL J          KHUH WKH DUH                                                            VWXII L WKH KRXVH WKDW WKH GHVWUR HG EXW , MXVW FD W

      I gave D. Werking evidence to Miles.                                                                     UHPHPEHU LW          , GLG W     ULWH LW GR        ,    , GR W KDYH WKDW

                    06 9$1'(5 52(.               0LOHV                                                         HYLGH FH

                    05 *5((1*$5'            :H FD JR RII WKH UHFRUG KHUH D G                 H             4     :HOO      RX VSRNH RI RXU GLYRUFH DWWRU H KDYL J VRPH RI WKHVH

    FD FKDW DERXW WKLV                                                                                         OLVWV    :KH        HUH WKHVH OLVWV RULJL DOO FUHDWHG EHIRUH RU

                        2II WKH UHFRUG            WR            DP                                             DIWHU WKH GHVWUXFWLR

    06 9$1'(5 52(.                                                                                               Oh, before. They were -- these lists were created during.

4     ,    LOO VNLS P      H[W TXHVWLR WKH             KLFK LV DERXW WKH                                       :KH        RX JHW GLYRUFHG RX PDNH D OLVW RI DVVHWV D G GHEWV D G

      UHPDL GHU RI WKH UHFHLSWV IURP ([KLELW                WKDW     DV L WKH                                  WKH UHDOO          D W WR N R       KDW V L      RXU KRXVH        6R , KDG MXVW

    L LWLDO SOHDGL J                                                                                           JRW NLFNHG RXW D G WKH              D WHG LW LW        DV IUHVK L P

               , WKH L WHUURJDWRULHV RX          HUH DVNHG WKH DPH               WR                            PHPRU

    SURGXFH WKH DPHV RI SXEOLVKHUV SURGXFHUV HW FHWHUD RI WKH                                              4     $ G VR RX PDGH WKLV WKHVH OLVWV E JRL J WKURXJK RXU

    WLWOHV VR WKDW 'U       DUWPD      FRXOG EHWWHU DSSUDLVH WKHP D G                                          LWHPV KHUH LV D YLGHR KHUH LV WKH WLWOH KHUH LV WKH YLGHR

     RX GLG RW SURGXFH WKRVH             7KHUH     DV D REMHFWLR R WKRVH                                       KHUH LV WKH WLWOH HW FHWHUD

    , GR W FDUH DERXW WKH R HV WKDW              HUH DEOH WR EH DSSUDLVHG                                        I -- I was -- my -- my wife, she was nice, she gave me my

    EXW IRU WKH WLWOHV WKDW        HUH X DEOH WR EH GHWHUPL HG                                                 MRXU DO EDFN         KH , DVNHG IRU P MRXU DO L GLFDWL J                  EHFDXVH

    SDUWLFXODUO EHFDXVH WKH           HUH YDJXH ,          RXOG OLNH WKRVH       'R                            , NHHS P MRXU DO DURX G WR               ULWH GR        P PHPRULHV D G VWXII

     RX KDYH WKH SURGXFHU WLWOH DFWRUV HW FHWHUD IRU WKRVH                                                     D G LW     DV DOUHDG L WKHUH

    LWHPV                                                                                                  4     2ND          6R WKHUH     HUH D XPEHU RI WLWOHV WKDW            HUH WXU HG RYHU

      All I have is my memory. We are -- we are years away from me                                             WR WKH 2WWD D &RX W 6KHULII V 'HSDUWPH W WKLV SDVW                        D HDU

    EHL J DEOH WR GR WKDW                                                                                            DJR IDOO           IDOO   $ XPEHU RI WKRVH WLWOHV           HUH RW



4     6R IRU H[DPSOH WKH WLWOH            9 6 WLWOH $PDWHXUV WKHUH LV R                                        L FOXGHG L WKLV ([KLELW            D G    VSHFLILFDOO 0RWKHU 'DXJKWHU

    SURGXFHU OLVWHG WKHUH LV R HDU OLVWHG WKHUH LV R IXUWKHU                                                   ([FKD JH &OXE ILOPV 1DXJKW $PDWHXU                      RPH 9LGHRV 0RWKHU 6R

    L IRUPDWLR WKD $PDWHXUV               KLFK     DV RW                                                       6HFUHWV          URWKHU $ G 6LVWHU 8          DWXUDO 6H[ 6KH ,V 7XU L J

      That -- that's what was written on the disc, on the VHS copy.                                            9LRODWLR RI 7UL D 0LWFKHOO            RU 0LFKDHOV 7XU L J 8S

      7KDW       VR ,    URWH GR      WKH WLWOH RI WKH PRYLH DV LW          DV                                 7HH HUV 7HH           DE VLWWHUV     :RXOG WKHUH EH D UHDVR WKDW WKHVH

     ULWWH R WKH 9 6 LWVHOI                                                                                    WLWOHV     HUH RW L FOXGHG L         RXU ([KLELWV        D G

4     2ND       :K GLG RX FUHDWH WKHVH OLVWV                                                                     Some of those were compilations. I didn't pay attention to

      I -- as someone with adult attention deficit disorder, I am                                              WKH FRPSLODWLR V WKDW SHRSOH             RXOG VH G PH          7KH SRU

    DO D V PDNL J OLVWV RI          EHFDXVH , HYHU N R                 RX N R         ,                        FRPSD LHV WKH              RXOG PDNH WKHVH FRPSLODWLR V              , GLG W SD

     D W WR EH FRJ L]D W RI WKH           RUOG DURX G PH           , KDYH                                      DWWH WLR WR WKH WLWOHV RI WKDW            RX N R        FRPSLODWLR V ,

    GLVWUDFWLELOLW LVVXHV      , IRUJHW , N R          , IRUJHW WKL JV D G                                     N R        RX DUH RW D SRU SHUVR              EXW FRPSLODWLR V JHW SDVVHG

    LW V D FRSL J PHFKD LVP IRU PH                                                                             DURX G DOO RI WKH WLPH           7KHUH DUH UHDOO FKHDS WR PDNH                 /RWV

4     , P RW VXUH LI 0LOHV WROG RX WKLV EXW                KH      H WDONHG WR                                 RI SHRSOH JHW D          R HG E WKHP          6R WKH      WKHUH      HUH D IH

    'U     DUWPD         HVWHUGD VKH VSRNH RI FXVWRP FRPPLVVLR HG ILOPV                                        WKDW , KDG RW UHPHPEHUHG D G VR , SXW WKRVH R WKH OLVW WKH

    D G WKDW WKRVH        HUH GLIILFXOW WR HYDOXDWH EHFDXVH RI WKHLU                                             KH             KH WKH UHPL GHG PH             $JDL     LW V OLNH      IRU PH

    X LTXH DWXUH          :HUH WKHUH D      FXVWRP FRPPLVVLR HG ILOPV L                                        PHPRU LV OLNH LI , WRXFK LW , UHPHPEHU LW , FD UHPHPEHU D

     RXU FROOHFWLR WR RXU UHFROOHFWLR                                                                          ORW DERXW LW        XW     KH , P D D IURP LW             KH LW V RW           RX

      No, I didn't make any -- I didn't have any custom films                                                  N R       L P HYHU GD OLIH LW V OLNH RRK                 RX N R         , GR

    GR H                                                                                                        RX N R          VR WKDW , UHDOO      , UHDOO UHO R WKH OLVWV D

4     2ND                                                                                                      ORW

      I saw that one was semi custom. I just bought it. It was in                                          4     6R LI RX UHO R WKHVH OLVWV LI WKHVH OLVWV DUH DV FRPSOHWH

    D ER[                                                                                                      DV RX FD PDNH WKHP                 HW WKHVH LWHPV        HUH OHIW RII RI WKHP

4     2ND       $UH WKH OLVWV WKDW RX FUHDWHG WKDW 0LOHV ILOHG DV                                               KR       GR     HN R      RWKHU VWXII    DV W OHIW RII RI WKHP RU LI

    3ODL WLII V ([KLELWV      D G     UHFHLSW RI SURSHUW D G OLVW RI                                           WKL JV      HUH RW DGGHG           KHUH PD EH RX          D WHG WKHP EXW GLG W

    PLVVL J LWHPV WKHVH DUH IURP WKH L LWLDO SOHDGL J DUH WKRVH                                                KDYH WKHP HW

                     30                                                                   3DJH   WR   RI                                                                                             RI   VKHHWV
             Case 1:19-cv-00276-PLM-RSK ECF No. 50-5, PageID.872 Filed 03/01/21 Page 6 of 10
             I just did the best job I could.                                                                  4    6R RX GLG RW MXVW H MR                  RX GLG RW       VRUU     /HW PH

     4       :RXOG RX KDYH SXW LWHPV WKDW RX                   WKDW      HUH RXU TXRWH                             UHSKUDVH WKDW

         X TXRWH          LVK OLVW R WKHVH DPR JVW WKHVH WLWOHV                                                               RX GLG RW R O SXUFKDVH WKH PDMRULW RI

             No.                                                                                                   SRU RJUDSKLF PDWHULDO IRU DURXVDO SXUSRVHV                RX DOVR YLH HG LW

     4       6R LW V RXU V RU WHVWLPR               WKDW HYHU WLWOH R KHUH RX                                      DV DUW     ,V WKDW FRUUHFW

         R        HG                                                                                                Yes.

             Yes.                                                                                              4    2ND        6R WKHUH     DV D     WKHUH       DV D TXHVWLR DERXW D 9 6 L

                          06 9$1'(5 52(.              2ND       7KDW V DOO , KDYH JRW IRU                          SDUWLFXODU WKDW WKH R O L IRUPDWLR              RX KDG      DV $PDWHXUV         'R

         ULJKW R                                                                                                    RX UHPHPEHU WKDW TXHVWLR

                       RX DUH PXWHG 0LOHV                                                                           Yes, I do.

                          05 *5((1*$5'              7KD N RX $            H                                    4    $SSUR[LPDWHO KR             PD      RI WKH YLGHRV YLGHRV '9'V             WKH

                                             (;$0,1$7,21                                                           WLWOHV     H     LOO XVH WKDW WHUP    $SSUR[LPDWHO KR           PD     RI WKH

         05 *5((1*$5'                                                                                              WLWOHV    HUH RX OHVV WKD FR ILGH W L WKH DPH RI

     4       'DYLG VR ,      D W WR DVN D IH        TXHVWLR V        RX VDLG VRPHWKL J                              I was always very confident in the name of the titles.

             DV VHPL FXVWRP           :KDW LV VHPL FXVWRP                                                      4    6R $PDWHXUV LV WKH H[FHSWLR               RW WKH UXOH WKDW RX          HUH

             That's what the lady who was doing the appraisal said about                                            Right.

         /HVELD 3LVV 3DUW             6KH VDLG LW     DV VHPL FXVWRP            $ G , GR W                     4    2ND        &D      RX EDOOSDUN KR       PD      RX    HUH W      RX N R

             N R        KDW LW PHD V EHFDXVH ,             EX L J FXVWRP YLGHRV DUH                                L FUHGLEO FR ILGH W RI WKH DPH

              RW       DUH RW D WKL J L P           RUOG    7KDW V       WKDW V H                                   I was very -- I am very confident of all of the names that I

             HLUG VWXII    , DP MXVW EX L J WKH UHJXODU               LI LW V       D G                            SXW GR

             LW KDV JRW D ER[ D ELJ ER[ D G LW KDV JRW D ODG                     LWK D                         4    2ND        7KHUH     DV GLVFXVVLR DERXW WKH YHUDFLW RI WKH OLVWV

             HLUG SHUP D G DLOV D G              RX N R       D G LW ORRNV OLNH LW V                               WKDW RX DGGHG D G ,             D W WR    , EHOLHYH 0V 9D GHU URHN

         NL G RI FRRO WKH , P EX L J LW                                                                            DVNHG WKLV EXW ,        D W WR PDNH VXUH WKDW         H JHW LW GR       IRU

     4       ([FXVH PH       2ND        :HUH RX EX L J WKH SRU RJUDSK EHFDXVH RX                                   WKH UHFRUG        7KH H[KLELWV D G , DP JRL J WR VKDUH P VFUHH

         H MR HG         DWFKL J LW IRU LWV VH[XDO DWXUH RU GLG RX EX WKH                                          D G WKLV LV DO D V D



         SRU RJUDSK EHFDXVH RX H MR HG WKH VHW GHVLJ D G WKH FRU                                                   KROG     RXU EUHDWK D G PDNH VXUH , GR W VFUH                LW XS PRPH W

         GLDORJXH D G           RX N R       WKH PDNHXS RU       DV LW D FRPEL DWLR                                7KLV LV ([KLELW        D OLVW RI PLVVL J LWHPV        KLFK KDYH          9 6

         WKHUHRI        , WKH VDPH        D WKDW VRPH SHRSOH H MR                 DWFKL J EDG                      WLWOHV D G DERXW             '9' WLWOHV       $ G ([KLELW       UHFHLSWV RI

         PRYLHV         RW EHFDXVH WKH WKL N WKH PRYLH LV JRRG EXW EHFDXVH                                         SURSHUW          KLFK KDV DERXW                RX DUH IDPLOLDU       LWK ERWK

         LW V IX WR       DWFK EDG PRYLHV                                                                          RI WKHVH H[KLELWV       ,V WKDW FRUUHFW

                          06 9$1'(5 52(.              , DP JRL J WR REMHFW R                                        Yes.

         UHOHYD FH                                                                                             4         RX PDGH WKHVH OLVWV       &RUUHFW

         05 *5((1*$5'                                                                                               Yes.

     4       $UH RX                                                                                            4    $ G LV WKHUH D         WKL J R WKRVH W R OLVWV WKDW RX GLG RW

             Yeah. Well, yeah, I think I bought it for a couple reasons.                                           EX

         ,     , H MR FKHHVH           , GR W WKL N RI LW DV FKHHVH             , WKL N                             No, I bought everything.

             FKHHVH DV D DUW IRUP            &KHHVH LV VRPHWKL J RX DUH GRL J                                  4    ,V WKHUH D        WKL J R WKRVH W R OLVWV WKDW RX GLG RW SD

         GHOLEHUDWHO WR GUD            KXPRU L WR D VLWXDWLR          EXW RWKL J LV                                IRU

             KH          KH VRPHERG LV GRL J VRPHWKL J                    KHOOR                                     Well, I already listed the things as -- that were given to me

     4       , KHDU RX          RX DUH JRRG                                                                        DV JLIWV

             Okay. When people are having an intimate expression of                                            4    2ND        $ G WKRVH WKRVH          HUH L UHVSR VHV WR 0V 9D GHU URHN V

             WKHPVHOYHV VRPHWLPHV , IHHO OLNH WKHUH LV                   WKHUH LV D                                L WHUURJDWRULHV       &RUUHFW

         KR HVW WKHUH WKDW , IL G ODFNL J L DOPRVW D                      NL G RI PRYLH                             Yeah.

             D G , IL G KR HVW ODFNL J D ORW L WKH              RUOG      $ G VR ,                             4    :HUH WKHUH D          WKL J R WKHUH           DV WKHUH D       WKL J R WKHUH

         YDOXH         , UHDOO YDOXH KR HVW         D G , UHDOO YDOXH EHL J DEOH                                   WKDW RX GR          ORDGHG    LWKRXW SD L J IRU

             WR EH FRPSOHWHO L WLPDWH D G EH FRPSOHWHO                          RX N R                              Well, I already talked about the -- I mean, downloading

         EDUL J LW DOO WR WKH         RUOG    , PHD    WKDW V D SR HUIXO                                             LWKRXW SD L J IRU

         VWDWHPH W         1R     ,    RXOG    DWFK WKHVH WKL JV PD EH R FH D G                                4    /HW PH UHSKUDVH WKH TXHVWLR              ,V WKHUH D     WKL J R WKHUH WKDW

             WKH ,      RXOG SXW WKHP D D EHFDXVH VRPH GD , N R                           WKDW D                    RX GLG RW EHOLHYH RX KDG D OHJDO ULJKW WR REWDL

         FH VRU LV FRPL J WR WDNH LW D D                                                                            No, I had legal rights. I believed that I had legal rights to

RI   VKHHWV                                                                                   3DJH   WR   RI                                                                                            30
        Case 1:19-cv-00276-PLM-RSK ECF No. 50-5, PageID.873 Filed 03/01/21 Page 7 of 10
    REWDL HYHU WKL J R WKDW OLVW                                                                        4        XW LI LW V OLVWHG L ([KLELW      LW V RW HFHVVDULO OLVWHG

4       'LG RX JR WR D           WRUUH WL J VLWHV OLNH         LW7RUUH W RU 7KH                             L ([KLELW         ,V WKDW FRUUHFW

    3LUDWH       D WR GR       ORDG D        RI WKRVH WLWOHV                                                  Right.

        No, I didn't. I didn't go to torrent sites at all. I like                                       4     6R D G WKLV LV FR IXVL J D G 0V 9D GHU URHN D G , KDG D

    SD L J DUWLVWV WR GR WKH MRE WKDW WKH KDYH EHH WDVNHG E *RG                                             WRXJK WLPH        RUNL J WKURXJK WKLV     LWK WKH H[SHUW HVWHUGD                VR

        LWK                                                                                                  , MXVW     D W WR VD WKLV DJDL       D G , UHDOL]HG WKDW , MXVW

4       $ G GLG RX JR WR D             SHHU WR SHHU VLWHV OLNH /LPH LUH .DD]D                               DVNHG LW EXW ,        D W WR PDNH VXUH       H JHW LW GR        EHFDXVH         H

    1DSVWHU L LWV KH GD                'LG RX JR WR D          WKL J OLNH WKDW WR                           DUH DOO R WKH VDPH SDJH EHFDXVH RX DUH WKH R H WKDW FUHDWHG

    GR        ORDG WKRVH PDWHULDOV                                                                          WKHVH OLVWV      (YHU WKL J R ([KLELW         LV R ([KLELW         EXW RW

        No. No, sir.                                                                                        HYHU WKL J R ([KLELW          LV L ([KLELW       6R ([KLELW        LV D

4       6R WKH R O WKL JV R WKRVH OLVWV WKDW RX GLG W SD IRU RX                                             VPDOOHU VXEVHW RI ([KLELW           ,V WKDW FRUUHFW

        HUH JLYH          RX     HUH FRPSHG WKHP EHFDXVH RX KDG SXUFKDVHG                                     Yes.

    RWKHU WKL JV WKURXJK WKH SURGXFWLR KRXVH                      ,V WKDW FRUUHFW                       4     2ND      $ G GLG RX SXUFKDVH HYHU WKL J R ([KLELW

        That's correct.                                                                                       I purchased it? Yes, I purchased everything on Exhibit 6.

4       2ND       7KHUH     DV VRPH GLVFXVVLR            HVWHUGD      D G , UHDOL]H RX                  4     $ G WKHUH LV DERXW              9 6HV   ,V WKDW FRUUHFW        , P VRUU

        HUH W KHUH DERXW WLWOHV L YROYL J D LPDOV                  :HUH WKHUH D                             WKHUH LV DERXW                    9 6HV R ([KLELW          'RHV WKDW IHHO

    WLWOHV L YROYL J D LPDOV L              RXU FROOHFWLR                                                   DERXW FRUUHFW DERXW KR            ELJ RXU FROOHFWLR        DV

        Yeah, I bought some titles involving animals --                                                       Yeah.

4       :DV                                                                                             4     $ G RX SDLG IRU DOO             RI WKRVH WKRVH 9 6HV           &RUUHFW

        -- just to see what it was about.                                                                     Right.

4       $SSUR[LPDWHO KR           PD        WLWOHV    DV WKDW                                           4     $ G WKHUH DUH , WKL N LW LV                                      '9'V R

        Eight or ten.                                                                                       ([KLELW       'LG RX SD IRU DOO                RI WKRVH '9'V

4       6R LW     DV D YHU VPDOO SRUWLR RI WKH FROOHFWLR                                                      Yes, I paid for all of those.

        Yes.                                                                                            4     6R WKDW LV MXVW RYHU              LWHPV DOO WRJHWKHU D G RX SDLG

4       $ G KR      GLG RX SXUFKDVH WKRVH                                                                   IRU DOO           LWHPV



        I bought -- I had a punk magazine and it was in the -- in the                                         Uh-huh, yes.

    EDFN RI R H P SX N PDJD]L HV                      7KHUH     DV D DG IRU *RRVHEXPSV                  4     $ G 0V 9D GHU URHN VKR HG RX

    *UDSKL[ D G LW          DV     ,        D G,      URWH WR WKHP     7KLV     RXOG                                         05 *5((1*$5'          $ G $      H LI RX         D W WR SRL W PH

    EH L WKH ROGH GD V                 RX    ULWH OHWWHUV D G RX JHW FDWDORJV                               WR    KLFK H[KLELW LW     DV LW    DV DERXW        '9'V D G

    6R ,        URWH D OHWWHU , JRW D FDWDORJ WKHUH D G WKH               ODWHU                                              06 9$1'(5 52(.            HDK WKDW        RXOG KDYH EHH ([KLELW

    R     , XVHG D FUHGLW FDUG R VRPH                 HEVLWH

4       2ND       $ G RX SUHYLRXVO WHVWLILHG WKDW RX FUHDWHG ([KLELW                                        05 *5((1*$5'

          7KLV LV ([KLELW          KDW , KDYH R P VFUHH                 D G OHW PH                      4     /HW PH EUL J WKDW XS        , VWRSSHG VKDUL J P VFUHH VR RX JX V

         VHH LI , FD PRYH WKLV              ([KLELW     D G ([KLELW           RX                            GR W VHH HPDLOV WR RWKHU FOLH WV          $ DWWRU H GLG WKDW R D

    FUHDWHG WKHVH W R OLVWV            &RUUHFW                                                              WULDO ,   DV L      VR , OHDU HG P OHVVR WKHUH

        Yes.                                                                                                          ([KLELW       2ND    'DYLG , DP VKR L J RX               KDW

4       $ G      KDW V WKH GLIIHUH FH         :KDW      RXOG RX SXW L ([KLELW                               0V 9D GHU URHN KDV SUHYLRXVO PDUNHG DV ([KLELW                           7KLV    DV

        YHUVXV ([KLELW           :KDW LV WKH GLIIHUH FH EHW HH WKH W R                                           D HPDLO WR RXU IDWKHU R -D XDU              VW RI            'R RX

    OLVWV                                                                                                   UHFRJ L]H WKLV HPDLO

        Scroll back to Exhibit 5, please. Receipts of property. And                                           Yes, I do.

        ([KLELW       RXOG EH      KDW       /LVW RI PLVVL J LWHPV       6R WKH                         4     2ND         RX WDONHG DERXW WKDW D IH        PL XWHV DJR        $ G RX

    GLIIHUH FH LV OLVW RI PLVVL J LWHPV D G UHFHLSWV                                                         VWDWHG WKHUH        HUH DOVR DERXW             H[FXVH PH            ILOOHG

4       6R OHW                                                                                              '9' 5V D G &' 5V L WKHUH             $ G RX W SHG WKDW            &RUUHFW

        There are some things I -- I know I don't have. The receipt                                           Yeah.

        RXOG EH WKH OHWWHU WR P OD             HU D G WKLV N R L J WKDW ,                               4     1R      WKRVH         ILOOHG '9' 5V D G &' 5V DUH WKH OLVWHG L

        KDYH LW     , KDG      , NHSW DOO RI WKH UHFHLSWV EXW WKRVH                                         ([KLELW

    UHFHLSWV JRW GHVWUR HG E WKH GHIH GD WV                                                                   I listed them down at the bottom under miscellaneous. I was

4       6R LI VRPHWKL J LV OLVWHG L ([KLELW               LW LV DOVR OLVWHG L                                 WKL NL J RI LW DV PLVFHOOD HRXV VWXII          , GLG W        D W WR

    ([KLELW         ,V WKDW FRUUHFW                                                                         FKDUJH P SDUH WV IRU D            WKL J WKDW     EHFDXVH WKHVH

        Yeah.                                                                                               FRPSLODWLR V WKH JLYH RX WKH DUH UHDOO                   UHDOO FKHDS D G

                      30                                                               3DJH   WR   RI                                                                                       RI    VKHHWV
           Case 1:19-cv-00276-PLM-RSK ECF No. 50-5, PageID.874 Filed 03/01/21 Page 8 of 10
         WKH DUH UHDOO            RX N R         ER          WKH       WKH V HDW D ORW                                       D '9' VR RX FRXOG               DWFK WKHP R D 79            ,V WKDW FRUUHFW

          RX N R        PDNL J WKRVH           7KH GR W              , DP MXVW NLGGL J              RX                       Yeah.

         N R      LW V YHU VLOO       EXW WKH GR W                 RUN YHU KDUG L PDNL J                                4    'LG RX HYHU VHOO WKRVH FRSLHV

          WKHP      0RVW RI WKH WLPH WKH GR W                      RUN DW DOO      XW     RX                                 No, I just -- I just -- I never sold them. I just wanted to

         N R      , MXVW      , GLG W        D W WR FKDUJH WKHP IRU LW EXW ,                                                 DWFK WKHP R WKH 79               , ILJXUHG ,      RX N R         HYH WXDOO

         N H    WKDW       RX N R       LI WKH VROG WKHP WKH DUH                    RUWK                                     RX N R        ,   RXOG JHW WKH PR H              KH ,       RXOG JHW WKH PR H ,

         VRPHWKL J VR , MXVW VDLG RND                       HOO OHW V FKDUJH WKHP WKH                                        RXOG EX D FRS             D G       EHFDXVH ,    D W WR VXSSRUW WKH

         SULFH IRU &' 5V D G '9' 5V                                                                                         DUWLVWV EXW ULJKW WKH , GLG W KDYH D ORW RI PR H                        ,W    DV

     4    6R WKRVH            ILOOHG &' 5V D G '9' 5V GR RW PDNH XS D                                RI WKH                 YHU WLJKW      ,    DV WU L J WR VDYH VDYH VDYH EHFDXVH ,                    DV NL G

                 9 6HV D G                                                                                                  RI     RUULHG DERXW WKH HFR RP WKH                , VWLOO DP       XW        R ,

          That's correct.                                                                                                         HYHU WKRXJKW RI           , WKRXJKW DERXW JHW             RX N R         ,

     4    2ND        $ G      HUH D         RI WKH             9 6HV RU '9'V VR WKDW                                        WKRXJKW DERXW WKHP DV NL G RI WUDVK                ,W V NL G RI OLNH WKH

         D G FKD JH           HUH D         RI WKRVH UHFRUGDEOH FRSLHV RU                 HUH WKH                           GHEULV RI WKH       RUOG

         DOO UHFHLYHG IURP D SURGXFWLR KRXVH                                                                            4        RX KDG D OHJDO ULJKW WR          DWFK WKRVH IURP D $PD]R 3ULPH

          Any -- any -- any DVD-Rs I bought were official DVD-Rs from                                                       PHPEHUVKLS RU D 1HWIOL[ PHPEHUVKLS RU                    KDWHYHU

         WKH FRPSD            7KLV LV       KHUH LW JHWV NL G RI WULFN             EHFDXVH                                   Yeah, I had the legal rights to. I mean, it was my wife's

         )LOPFR DW WKH WLPH           DV JRL J WKURXJK , N R                    D UHDOO EDG                                      DFFRX W D G ,         DV     EXW LW V ERWK RXU PR H          VR ,       DV

         VLWXDWLR       D G VRPHWLPHV WKH                   RXOG SXW WKL JV R '9' 5V                                        XVL J       RX N R         VR , WKRXJKW LW        D G VKH VDLG RK            RX

         1R     WKDW V RW WKH           D     RX VKRXOG GR WKL JV EXW WKDW V WKH                                            XVHG P DFFRX W             RX XVHG P DFFRX W EHFDXVH , HYHU XVHG

          D WKDW WKH FRPSD                  GLG WKL JV        6R WKH      RXOG EH RIILFLDOO                                 3ULPH

         D '9' 5 FRS          EXW WKH DUH VHOOL J LW DV LI LW                DV D UHJXODU                               4    6R R ([KLELW           RX HVWLPDWHG MXVW DERXW                         RX VSH W R

         '9'                                                                                                                PR H      D G VL FH WKH GHIH GD WV KDYH UHFRYHUHG D IH                         ER[HV RI

     4    2ND                                                                                                               LWHPV     'R RX VWD G E WKH PRVW UHFH W YDOXDWLR                         KLFK LV

          So everything I bought was official and had the rights to it,                                                     MXVW D VKDGH X GHU                      L WHUPV RI RXW RI SRFNHW

         MXVW PD EH RW DOO R WKH ULJKW                      , PHD      RND       WR PDNH            WR                      H[SH VH



         SUL W D UHJXODU '9' FRVWV DERXW                             7R PDNH D '9' 5                RW                       Yeah.

           YHU PXFK PR H                6R DJDL             FRPSD LHV DUH JRL J RXW RI                                  4    2ND       $ G RX SXW WRJHWKHU D UHSODFHPH W FRVW RI

         EXVL HVV       7KH      HUH WU L J WR PDNH                 KDWHYHU EXFN WKH FD                  ,                   KLFK     RXOG WULFNOH GR            WR VRPH KHUH EHW HH                 D G        R FH

         DP MXVW WU L J WR NHHS LW DOLYH                                                                                     H DFFRX W IRU WKRVH H               PDWHULDOV        RU WKH UHGLVFRYHUHG WKH

     4    , P VRUU         , FXW RX RII         RX FD NHHS D V HUL J WKDW                                                   IRX G PDWHULDOV

          That's fine. I am kind of -- I'm kind of zoning out, but                                                           Yeah.

          WKDW V DOO ULJKW      7KDW V PH            ,W V     LW V WKH PRU L J                                          4    'R RX VWD G E WKDW HYDOXDWLR

     4    :HOO , P URX GL J WKLUG VR                   H DUH DOPRVW GR H            2 WKH '9'V                               Yeah.

         WKDW , DP ORRNL J DW GLG PRVW RI WKHVH KDYH FRS ULJKW                                                                             05 *5((1*$5'               2ND      1R IXUWKHU TXHVWLR V

         SURWHFWLR V R WKHP VXFK WKDW RX FD W MXVW WKUR                             LW L D '9'                                                               5( (;$0,1$7,21

         EXU HU RU GLG PRVW RI WKHVH                        DV LW OLNH EX L J D &' L                                        06 9$1'(5 52(.

                 WKDW R R H WKRXJKW RI WKDW D G RX FRXOG SXW LW L D                                                     4    , KDYH JRW D IH        PRUH WR IROOR        XS

         EXU HU                                                                                                                       RX PH WLR HG VRPH RI WKH UHFHLSWV L                     RU SURRI

          I never thought of that. I didn't have a DVD -- I mean, I                                                         WKDW    HUH OLVWHG L ([KLELW             HUH L D OHWWHU WR RXU OD             HU

         GLG W KDYH D          , PHD         , KDG D '9' EXU HU R P ODSWRS WKH                                              EXW WKDW RX GLG W KDYH WKH RULJL DO UHFHLSW                    :KDW GR RX

         EXW , GLG W WKL N DERXW EXU L J DFWXDO '9'V D G VHHL J LI                                                          PHD       KH       RX VD D OHWWHU WR RXU OD             HU

          WKH       RXOG WUD VODWH R WR D '9' 5                     , DOUHDG KDG WKH '9'                                     I meant that my lawyer asked for this, for me to list

          FRS       ,    DV W WU L J WR PDNH FRSLHV RI D                   WKL J        $ G,                                HYHU WKL J WKDW        DV L WKH KRXVH D G GLYLGH LW EHW HH                     RX

         MXVW     , GLG W HHG LW VR , GLG W WU WR ILJXUH LW RXW                                                             WKLV LV RXUV WKLV LV RXU              LIH V RU WKLV LV ERWK RI RXUV

     4    $ G       HUH D      RI WKH             WLWOHV R ([KLELW                HUH D        RI                           6R , PDGH WKDW OLVW RI DVVHWV D G GHEWV D G , SXW HYHU WKL J

          WKRVH EXU HG IURP D IULH G RU D IDPLO PHPEHU RU GLG RX                                                            R WKHUH EHFDXVH , GLG W               D W KHU WR JR WKURXJK D G GHVWUR

         SXUFKDVH DOO             RI WKRVH                                                                                  LW DOO EHFDXVH , N R            KR     RPH JHW         KH WKH DUH PDG VR

          I purchased all of the movies, yeah.                                                                               HOO VRPHWLPHV         , PHD           RX KDYH W VHH P             LIH       KH VKH LV

     4    $ G WKH          RX WHVWLILHG WKDW RX               RXOG GR      ORDG WKL JV IURP                                 PDG       HOLHYH PH        6R ,        RX N R     ,     D WHG      WKDW       DV WKH

         $PD]R 3ULPH RU             KDW RW D G WKH SXW WKHP R                       EXU WKHP R WR                           OLVW , PDGH RI       RI DOO RI P VWXII

RI   VKHHWV                                                                                          3DJH     WR   RI                                                                                                  30
         Case 1:19-cv-00276-PLM-RSK ECF No. 50-5, PageID.875 Filed 03/01/21 Page 9 of 10
4        $ G L WKDW OHWWHU WR RXU OD                   HU GLG RX JXHVVWLPDWH WKH                                  4     2ND       6R R H RI WKH WLWOHV WKDW RX DUH OLVWL J RX KDYH D

         YDOXH DV RX GLG L ([KLELW                     RU GLG RX DFWXDOO KDYH                                         DFFHVV WR DW WKLV SRL W

    SK VLFDO UHFHLSWV RU HOHFWUR LF UHFHLSWV IRU WKRVH LWHPV                                                            That's correct.

         Well, I remembered what I spent, and I remembered spending --                                            4     $ G MXVW IRU FODULILFDWLR , P JRL J WR DJDL VKDUH P VFUHH

         ,        LW    DV D JXHVVWLPDWH EXW LW              DV D IDLUO DFFXUDWH                                      EHFDXVH , WDONHG DERXW WLWOHV WKDW       HUH W R WKH OLVW D G

    JXHVVWLPDWH                                                                                                        KHUH , JRW WKRVH WLWOHV MXVW VR WKDW RX FD VHH              7KLV LV

4         XW LW        DV W EDVHG R DFWXDO UHFHLSWV LW                DV EDVHG R        RXU                           ([KLELW     FUHDWHG E     RXU IDWKHU D G LW V D FDWDORJ RI WKH

    UHFROOHFWLR RI VXFK                                                                                                WLWOHV WKDW      HUH VXEPLWWHG WR WKH 2WWD D &RX W 6KHULII V

         It was -- yeah, every time there is a receipt my mind sees the                                               'HSDUWPH W         KLFK , GR W N R    LI 0LOHV KDV SLFNHG XS HW RU

    UHFHLSW L GLFDWL J                                                                                                 RW EXW , VLPSO GLG D FRS SDVWH IURP WKH ([FHO VSUHDGVKHHW

4        6R LI , DVNHG RX                  HYHU WLPH RX VHH D UHFHLSW RXU PL G                                        WKDW WKLV H[KLELW     DV WDNH IURP WR IL G RXW         KHWKHU LW     DV R

     RX VDLG RX VHH WKDW UHFHLSW                      6R LI , DVNHG RX                                                 RXU OLVW RU RW      , P MXVW H[SODL L J WKDW V       KHUH , IRX G

         Well, yeah, if I go to Wendy's, if I see a receipt, I would be                                                KHUH           KHUH RX   LOO VHH   KHWKHU LW LV R ([KLELW         RU RW

    OLNH       R        WKDW LV     EXFNV RU ,         LOO UHPHPEHU WKDW WKDW FKLOL                                   6R IRU H[DPSOH 0RWKHU 'DXJKWHU ([FKD JH &OXE , KLJKOLJKW

        DW :H G V LV               RX N R           EXFNV    ,   LOO UHPHPEHU WKDW                                    WKDW D G WKH , JR WR RXU ([KLELW               KLFK    H KDYH VDLG LV

4        6R LI , DVNHG RX EHFDXVH RX VDLG WKDW RX VHH WKDW UHFHLSW                                                    WKH PRUH FRPSOHWH OLVW D G LW VKR V LW LV RW WKHUH             'R RX

    R          OHW PH VKDUH P VFUHH D VHFR G                      ,I RX DUH ORRNL J DW                                IROOR    WKDW

        ([KLELW          WR RXU RULJL DO ILOL J WKLV ILUVW WLWOH           HDG                                          I don't know why, why it wouldn't be there, ma'am.

    :DLWUHVV VD V 3522)// DIWHU LW                                                                                                     06 9$1'(5 52(.          2ND        , KDG DOUHDG DVNHG P

         Yeah.                                                                                                        TXHVWLR DERXW WKDW VR , P RW JRL J WR DVN LW DJDL                  , MXVW

4         RXU OHJH G VD V WKDW PHD V LW                     DV L WKLV OHWWHU WR RXU                                   UHDOL]HG , KDG W VKR HG WKDW H[KLELW VR ,             D WHG WR VKR      P

    OD       HU        6R GR RX UHFDOO             KDW GLG WKH UHFHLSW VD WKDW WKH                                     RUN

    YDOXH RI            HDG :DLWUHVV          DV                                                                                7KDW LV DOO RI P TXHVWLR V

         Well, I remember buying that from Excalibur Films, and I                                                                      05 *5((1*$5'         , KDYH R IXUWKHU

    UHPHPEHU WKDW WKDW                     DV DERXW      EXFNV                                                                  6R $     H X OHVV RX KDYH JRW VRPHWKL J , WKL N               H



4        6R RX GR W PH WDOO UHFDOO WKDW UHFHLSW                       RX UHFDOO                                       FD JR RII

    DSSUR[LPDWHO                  KDW LW    DV EXW LW V                                                                                06 9$1'(5 52(.          , WKL N VR     HV

         Yeah. That's a guesstimate, yeah.                                                                                             7 ( 5(3257(5       &RX VHO      RXOG RX OLNH WR RUGHU

4        2ND            RX PH WLR HG               RX PH WLR HG       EHFDXVH VRPH RI WKHVH                           WUD VFULSWV DW WKLV WLPH

    WKDW RX EXU HG DIWHU KDYL J GR                        ORDGHG WKHP GLG RX EDFN XS                                                   06 9$1'(5 52(.             HDK ,     RXOG OLNH D FRS RI WKH

    D        RI RXU ILOPV            'LG RX         RX N R       WUD VIHU VRPH RI WKH                                 WUD VFULSW

         9 6HV WR D '9' IRU VWRUDJH SXUSRVHV RU GLG RX PDNH D                                                                          05 *5((1*$5'          HV

    HOHFWUR LF FRSLHV RI WKH WLWOH RU VWRUH WKHP L WKH FORXG RU                                                               :KHUHXSR WKLV UHPRWH GHSRVLWLR          DV FR FOXGHG DW

    D        WKL J OLNH WKDW                                                                                                       DP

         I don't -- I don't know anything about the cloud, ma'am. I

        DV W PDNL J D                FRSLHV        ,I , OLNHG WKH PRYLH , PDGH VXUH WR

    EX LW          ,      WR EX LW         KH , VD      LW RXW

4        , P RW DVNL J LI RX ERXJKW WKHP RU RW                        , P DVNL J LI

    DIWHU RX KDG ERXJKW WKH ILOP LI RX KDG WUD VIHUUHG                             VR

     RX UHPHPEHU                  KH 9 6 PDGH WKH WUD VLWLR WR '9'

         Yes.

4        $ G HYHU ERG                DV KRW R WKH ED G DJR RI OHW V WUD VIHU

    HYHU WKL J WKDW                DV R 9 6 EHFDXVH LW V D PHGLXP WKDW

    GLVL WHJUDWHV RU D ORVV PHGLXP OHW V WUD VIHU DOO RI RXU

    KRPH YLGHRV R WR '9'                     6R WKHUH       HUH VHUYLFHV    KHUH RX FRXOG

    VH G RXU YLGHRV D D

         No, I never did that, ma'am.

4        2ND            RX GLG W NHHS D             RI WKRVH R HV WKDW RX GR            ORDGHG

    D G WKH ODWHU EXU HG R D KDUG GULYH

         No.

                            30                                                                   3DJH   WR   RI                                                                                   RI   VKHHWV
         Case 1:19-cv-00276-PLM-RSK ECF No. 50-5, PageID.876 Filed 03/01/21 Page 10 of 10



                                                           57,),    7



          67 7    2) 0,     ,       1



           2 17    2) . 17



                                ,       25, -    23         HUWLILHG 6KRUWKD G 5HSRUWHU D G

                 1RWDU     3 EOLF        GR KHUHE     FHUWLI       WKDW WKH IRUHJRL J PDWWHU ZDV

                 WDNH     UHPRWHO        EHIRUH PH

                                , ) 57      5    57,)       WKDW WKLV PDWWHU ZDV WDNH           L

                 VKRUWKD G D G WKHUHDIWHU WUD VFULEHG E                  PH D G WKDW LW LV D

                 WU H D G DFF UDWH WUD VFULSW

                                ,1 :,71 66 :          5 2)    , KDYH KHUH      WR VHW P        KD G WKLV

                  VW GD     RI )HEU DU          RI            DW )UHPR W      0LFKLJD



                                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                          25, -     23   65          535

                                                      1RWDU       3 EOLF IRU 1HZD JR       R     W

                                                      0      RPPLVVLR       SLUHV




RI   VKHHWV                                                                                          3DJH   WR   RI   30
